Title: To Benjamin Franklin from Lafayette, 24 December 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


  
    Paris 24th december at two o’clock in the morning
    Dear Sir

I don’t loose Any time in informing You that mde de Lafayette is happily deliver’d of a son, and too much depend on your friendship not to be Certain that You will be pleas’d with the intelligence— The Boy shall be Call’d George, and you will easily Gess that he bears that Name as a tribute of Respect and love for my dear friend Gnl Washington. I Beg you will Give Notice of it to Mr. William Franklin and doctor Bancroft.
The Many Marks of affection I have Receiv’d from the Citizens of the United States, Make be bold to impart to any of them, any happy event that May happen to me— But I do it with a much Greater Confidence and pleasure when I think the News will be Receiv’d and heartly felt By My Respected friend Mr. Franklin.
With the Most Sincere affection I have the honor to be Yours
Lafayette
 Notation: La Fayette. 24 Decr 79